internal_revenue_service p o box room cincinnati oh number release date date date department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number legend uil foundation scholarship z university school of medicine amount annually for years dear we have considered your request for advance approval of your grant-making program under sec_4945 of the intemal revenue code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y the purpose is to provide year scholarships to qualifying students at z x expects to award scholarship pet year in the amount of x made payable to z scholarships would be used for tuition eligible applicants will be a student at z the scholarship information is sent to all students who have been accepted at z to apply an individual will submit an essay providing information about their ability to contribute to the educational benefits derived from a diverse student body the selection criteria will be a financial need b practice potential academic achievement clinic exposure experience e community involvement public service tenacity and g not be a disqualified_person as defined in sec_4946 of the code candidate's essays and financial information are pre-screened by z's scholarship committee who select finalists selection is made on a nondiscriminatory basis with preference to ethnic minorities these are forwarded to the scholarship committee at x scholarships will be awarded by the scholarship committee composed of the chairman of the board_of x and bis appointees members are selected from the general_public z is responsible for maintaining records that substantiate the students healthcare community training institutions and from the current board_of x announcement of the scholarship award may be published or acknowledged by both x and z in year sec_2 through x receives confirmation from z x will pay scholarship funds to z that the student is still enrolled and considered a student in good standing prior to release of funding continued enrollment and good standing z is also responsible for notifying x if the student terminates his or her student status or otherwise becomes no longer a student in good standing in such a case the scholarship will be withdrawn from the current recipient pro_rata for the time of the students’ good standing status x reserves the right to require the withdrawn funds be returned to x or they may choose to allow the remaining funding to be awarded to one of the remaining finalists provided such student is currently in good standing sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i gi its grant procedure includes an objective and nondiscriminatory selection process ‘such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation performed activities that the grants are intended to finance plans to obtain reports to determine whether the grantees based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described io your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maiatain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized copy of this letter notice
